DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification/Claim Objections
The specification and claim(s) 4, 7, 10, 18 and 19 is/are objected to because of the following informalities: "CASPO" appears to be misspelled and/or contain a typographical error. To the best of the examiner's understanding, "N-cyclohexyl-2-hydroxyl-3-aminopropanesulfonic acid," the buffer disclosed by Applicant, is commonly called "CAPSO" in the art, such that the specification and/or claims should be corrected for clarity. Additionally, in the above-noted claims, abbreviations and/or acronyms (THC, "CASPO" or CAPSO) should be defined at least at their first appearance. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim 15 and claims dependent thereon, the limitation "an impactor surface comprising a plurality of hollow impactor nozzles, the impactor surface capturing aerosol droplets from the received air from the human subject via inertial impact" of claim 1 and the comparable limitation of claim 15 are indefinite. The relationship between the impactor surface and the impactor nozzles is unclear. Applicant discloses, "[The] air flow contacts impactor surface 435, with impactor nozzles 425. Impactor nozzles 425 may be of the same size, or of varying sizes. Upon contacting impactor surface 435, the aerosol droplets are captured via impactor nozzles 425" (¶ [0033]). Applicant further provides one detailed figure with the above-noted components. In said Figure (4), the "impactor nozzles 425" reference appears to point to either the center of a solid surface, or a circle located at this point that does not appear to correspond to a hole/slot in the impactor. First, it is unclear to what structure the above-noted reference numeral of Figure 4 is referencing. It is further unclear whether droplets are captured on the impactor surface (as claimed) or "via impactor nozzles" (as described), particularly as the impactor nozzles ad disclosed as open holes or slots. Do the impactor nozzles facilitate capturing of the droplets on another surface (i.e., a collection surface downstream of the nozzles as appears to be standard in the art)? If this interpretation is consistent with Applicant's intention, it is unclear in what manner this cooperation occurs, as the nozzles are described and claimed as being on the same surface as the impactor surface/surface where particles are collected. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4-5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,709,581 B1 (Gordon) in view of US 2020/0278275 A1 (Turgul) and US 2018/0243523 A1 (Nason). 
Regarding claim 1, Gordon teaches and/or suggests a mechanical breath collection system comprising: 

a breath collection module configured to collect a desired volume of air from the human subject (breath collector 1083; col. 13, lines 4-33, predetermined breath volume needed for alcohol and/or THC quantification has been reached), the breath collection module comprising: 
an impactor surface (col. 13, line 56 - col. 14, line 6, catch media such as a filter media, baffles, etc.), the impactor surface capturing aerosol droplets from the received air from the human subject via inertial impaction (col. 13, line 56 - col. 14, line 6, adsorption of breath constituents); and 
a pump configured to suction the received air from the mouthpiece through the breath collection module (col. 13, lines 34-55, vacuum pump 1787). 
Gordon does not expressly teach the impactor surface comprises a plurality of hollow impactor nozzles. 
Turgul teaches/suggests a mechanical breath collection system comprising an impactor surface comprising a plurality of hollow impactor nozzles (¶ [0061] plurality of flow constrictions 126 to generate a high-velocity aerosol flow in the form of jets), the impactor surface capturing aerosol droplets from the received air from the human subject via inertial impaction (¶ [0063]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gordon with the impactor surface comprising a plurality of hollow impactor nozzles as taught/suggested by Turgul in order to enable isolating aerosol components having particular characteristics, such as size, thereby permitting a more detailed analysis of breath and the condition of a patient (Turgul, ¶ [0007]). 

Nason teaches and/or suggests a breath collection system comprising a pressure sensor (Fig. 1 pressure sensor 12) in communication with a pump (Fig. 1, pump 13), the pressure sensor directing the pump to turn on when air is detected in a mouthpiece, and to turn off when no received air is detected in the mouthpiece (¶ [0011] where, when the pressure detected by the sensor rises to a threshold value, the pump 13 can be actuated by a signal from the pressure sensor, and as exhalation into the device continues and the pressure eventually drops below the lower limit, the pump can be de-actuated (turned off)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of Gordon with a pressure sensor in communication with the pump, the pressure sensor directing the pump to turn on when the received air is detected in the mouthpiece, and to turn off when no received air is detected in the mouthpiece as taught/suggested by Nason in order to facilitate breath transfer from the mouthpiece through the breath collection module (Gordon, col. 13, lines 34-55), cause the breath to flow through the breath collector module at a controlled rate (Nason, ¶ [0006]), etc.
Regarding claim 2, Gordon as modified teaches/suggests the pump is a suction pump (Gordon, col. 13, lines 34-55, vacuum pump 1787; Nason, ¶ [0011]). 
Regarding claim 4, Gordon as modified teaches/suggests the captured aerosol droplets from the received air comprise THC (throughout document). 
Regarding claim 5, Gordon as modified teaches/suggests the system further comprises at least one valve between the mouthpiece and the breath collection module, the at least one valve 
Regarding claim 11, Gordon as modified teaches and/or suggests the mouthpiece further comprises a saliva trap (saliva knockout 1079). 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Turgul and Nason as applied to claim(s) 1 above, and further in view of US 6,460,539 B1 (Japuntich).
Regarding claim 3, Gordon as modified teaches/suggest the limitations of claim 1, as discussed above, but does not expressly teach the impactor surface is manufactured from polystyrene. 
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the system of Gordon with the impactor surface being manufactured from polystyrene because Applicant has not disclosed that this specific material provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the suggested impactor materials of Gordon (or Gordon as modified by Turgul) because either arrangement permits captured aerosol droplets from the received air comprising a target chemical, such as THC.
Alternatively/Additionally, Japuntich teaches/suggests a system comprising an impactor surface capturing aerosol droplets from the received air from the human subject via inertial .

Claim(s) 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Turgul and Nason as applied to claim(s) 1 above, and further in view of US 2016/0299125 A1 (Cristoni).
Regarding claims 6 and 10, Gordon as modified teaches/suggest the limitations of claim 1, as discussed above, and further discloses the system comprises an elution buffer solution configured to extract and solubilize a target chemical from the aerosol droplets captured in the impactor surface (col. 17, lines 16-33), wherein the target chemical is THC (throughout document). Turgul does not expressly teach the elution buffer solution is configured to extract and solubilize a target chemical. 
Cristoni teaches/suggests a breath collection system comprising an elution buffer solution configured to extract and solubilize a target chemical from the aerosol droplets captured in the impactor surface (clm. 1, analyte extraction solution suitable for extracting and solubilize the analytes of interest retained by the stationary phase in the two sample collecting filters; ¶ [0083]), wherein the target/solubilized chemical is THC (¶ [0077]).
e.g., detection of presence of the target chemical (Cristoni, ¶ [0084]), and/or as a simple substitution of one means/method for providing such a solution for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Turgul, Nason and Cristoni as applied to claim(s) 6 above, and further in view of US 2021/0330516 A1 (Letourneau), as evidenced by US 2017/0197213 A1 (Nielsen).
Regarding claims 7 and 9, Gordon as modified teaches/suggest the limitations of claim 6, as discussed above, but does not teach the elution buffer solution comprises CAPSO or is at a pH level of 9 or greater. 
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the system of Gordon with the elution buffer solution comprising CAPSO or being at a pH level of 9 or greater because Applicant has not disclosed said component/property provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, Applicant expressly discloses these are merely exemplary and other solutions can be used (¶ [0061]). As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the extraction solution taught/suggested by Gordon (or 
Alternatively/Additionally, Letourneau teaches/suggests a buffer solution comprising CAPSO (Letourneau, ¶ [0222]), which, as evidenced by Nielsen, provides buffering at a pH level of 9 or greater (Nielsen, ¶ [0122]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gordon with the elution buffer solution comprising CAPSO or being at a pH level of 9 or greater as taught/suggested by Letourneau in order to enhance performance of the assay/THC quantification (Letourneau, ¶ [0219]).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Turgul, Nason and Cristoni as applied to claim(s) 6 above, and further in view of US 2006/0094123 A1 (Day).
Regarding claim 8, Gordon as modified teaches/suggest the limitations of claim 6, as discussed above, but does not teach the elution buffer solution comprises sodium deoxycholate.
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the method of Gordon with the elution buffer solution comprising sodium deoxycholate because Applicant has not disclosed said component provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, Applicant expressly discloses sodium deoxycholate as merely exemplary and other solutions can be used (¶ [0061]). As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the extraction solution taught/suggested by Gordon (or Gordon as modified by 
Alternatively/Additionally, Day teaches and/or suggests a solution configured to extract and solubilize a target chemical (e.g., THC) from a sample, the solution comprising sodium deoxycholate (¶ [0045]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gordon with the elution buffer solution comprises sodium deoxycholate as taught/suggested by Day in order to enhance extraction of the target chemical for further analysis (Day, ¶ [0045]). 

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Turgul and Nason as applied to claim(s) 1 above; or alternatively, over Gordon in view of Turgul and Nason as applied to claim(s) 1 above, and further in view of US 2012/0302907 A1 (Palmskog).
Regarding claims 12 and 13, Gordon as modified teaches/suggest the limitations of claim 1, as discussed above, but does not expressly teach the mouthpiece is removable from the mechanical breath collection system or the mouthpiece is disposable. 
Palmskog teaches/suggests a breath collection system comprising a mouthpiece that is removable from the remainder of the system and/or is disposable (¶¶ [0012]-[0014] detachable mouthpiece used for sanitation of a reusable system). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Gordon with a mouthpiece that is removable from the remainder of the system and/or is disposable as taught/suggested by Palmskog 
Regarding claim 14, Gordon as modified teaches/suggest the limitations of claim 1, as discussed above, but does not expressly teach the desired volume of air collected from the human subject is 18 liters.
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the system of Gordon with the desired volume of air collected from the human subject being 18 liters because Applicant has not disclosed the desired volume provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the taught and/or suggested desired volume disclosed by Gordon (or Gordon as modified) because either arrangement facilitates THC quantification. 
Alternatively/Additionally, Palmskog teaches/suggests the volume of air collected from the human subject and directed to a collection module provides a quality that can be optimized (e.g., ¶ [0073] where reliability of determining the presence or the quantitative amount of a drug substance in exhaled breath is dependent on a sufficient volume of breath being sampled/directed to a collection unit). Because Palmskog discloses the desired volume of air collected from the human subject provides a quality which can be optimized, e.g., reliability of THC quantification, the claimed volume of 18 liters would have been obvious because it has been held that the discovery of optimum or workable ranges, amounts, and/or proportions by routine experimentation is not inventive. See MPEP 2144.05(II).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Turgul. 
Regarding claim 15, Gordon teaches/suggests a method for collecting breath containing a target chemical via a mechanical breath collection system, the method comprising:
receiving air from a human subject via a mouthpiece configured to be placed in the human subject mouth (col. 13, lines 34-55, exhaled breath flow 1004); 
pumping the received air through a breath collection module configured to collect a desired volume of air from the human subject (col. 13, lines 34-55, where breath transfer may be accomplished by using a vacuum pump 1787 to pull the exhaled breath through the filter/catch media);
trapping saliva from the received air in a saliva trap present in the breath collection module (col. 12, lines 43-61, removing saliva from exhaled breath); and
contacting the received air via inertial impaction on an impactor surface, such that aerosol droplets within the received air are captured by the impactor surface (col. 13, line 56 - col. 14, line 6, adsorption of breath constituents on baffle surfaces).
Gordon does not expressly teach the impactor surface comprises a plurality of hollow impactor nozzles. 
Turgul teaches/suggests a mechanical breath collection system comprising an impactor surface comprising a plurality of hollow impactor nozzles (¶ [0061] plurality of flow constrictions 126 to generate a high-velocity aerosol flow in the form of jets), the impactor surface capturing aerosol droplets from the received air from the human subject via inertial impaction (¶ [0063]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gordon with the impactor surface comprising a . 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Turgul as applied to claim(s) 15 above; or alternatively, Gordon in view of Turgul as applied to claim(s) 15 above, and further in view of Palmskog.
Regarding claim 16, Gordon as modified teaches/suggest the limitations of claim 15, as discussed above, but does not expressly teach the desired volume of air collected from the human subject is 18 liters.
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the method of Gordon with the desired volume of air collected from the human subject being 18 liters because Applicant has not disclosed the desired volume provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the taught and/or suggested desired volume disclosed by Gordon (or Gordon as modified) because either arrangement facilitates THC quantification. 
Alternatively/Additionally, Palmskog teaches/suggests the volume of air collected from the human subject and directed to a collection module provides a quality that can be optimized (e.g., ¶ [0073] where reliability of determining the presence or the quantitative amount of a drug substance in exhaled breath is dependent on a sufficient volume of breath being sampled/directed to a collection unit). Because Palmskog discloses the desired volume of air collected from the e.g., reliability of THC quantification, the claimed volume of 18 liters would have been obvious because it has been held that the discovery of optimum or workable ranges, amounts, and/or proportions by routine experimentation is not inventive. See MPEP 2144.05(II).

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Turgul as applied to claim(s) 15 above, and further in view of Cristoni.
Regarding claims 17 and 18, Gordon as modified teaches/suggest the limitations of claim 15, as discussed above, and further discloses washing the impactor surface with an elution buffer solution configured to extract a target chemical from the captured aerosol droplets (col. 17, lines 16-33), wherein the target chemical is THC (throughout document). Turgul does not expressly teach the elution buffer solution is configured to extract and solubilize a target chemical. 
Cristoni teaches/suggests a breath collection system comprising an elution buffer solution configured to extract and solubilize a target chemical from the aerosol droplets captured in the impactor surface (clm. 1, analyte extraction solution suitable for extracting and solubilize the analytes of interest retained by the stationary phase in the two sample collecting filters; ¶ [0083]), wherein the target/solubilized chemical is THC (¶ [0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Gordon with washing the impactor surface with an elution buffer solution configured to extract and solubilize a target chemical from the captured aerosol droplets, such that the solubilized chemical from the aerosol droplets is solubilized THC, as taught/suggested by Cristoni in order to provide a solution for further analysis, e.g., detection of presence of the target chemical (Cristoni, ¶ [0084]), and/or as a simple .

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Turgul and Cristoni as applied to claim(s) 17 above, and further in view of Letourneau.
Regarding claim 19, Gordon as modified teaches/suggest the limitations of claim 17, as discussed above, but does not teach the elution buffer solution comprises CAPSO. 
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the method of Gordon with the elution buffer solution comprising CAPSO because Applicant has not disclosed said component provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, Applicant expressly discloses CAPSO as merely exemplary and other solutions can be used (¶ [0061]). As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the extraction solution taught/suggested by Gordon (or Gordon as modified by Cristoni) because either arrangement/method extracts and solubilizes a target chemical, such as THC. 
Alternatively/Additionally, Letourneau teaches/suggests a buffer solution comprising CAPSO (Letourneau, ¶ [0222]), which, as evidenced by Nielsen, provides buffering at a pH level of 9 or greater (Nielsen, ¶ [0122]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Gordon with the elution buffer solution .

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Turgul and Cristoni as applied to claim(s) 17 above, and further in view of Day.
Regarding claim 20, Gordon as modified teaches/suggest the limitations of claim 17, as discussed above, but does not teach the elution buffer solution comprises sodium deoxycholate.
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the method of Gordon with the elution buffer solution comprising sodium deoxycholate because Applicant has not disclosed said component provides an advantage, is used for a particular purpose, or solves a stated problem. Rather, Applicant expressly discloses sodium deoxycholate as merely exemplary and other solutions can be used (¶ [0061]). As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the extraction solution taught/suggested by Gordon (or Gordon as modified by Cristoni) because either arrangement/method extracts and solubilizes a target chemical, such as THC. 
Alternatively/Additionally, Day teaches and/or suggests a solution configured to extract and solubilize a target chemical (e.g., THC) from a sample, the solution comprising sodium deoxycholate (¶ [0045]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Gordon with the elution buffer solution comprises sodium deoxycholate as taught/suggested by Day in order to enhance extraction of the target chemical for further analysis (Day, ¶ [0045]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791